Title: From Thomas Jefferson to Nathanael Greene, 18 February 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond Feb. 18. 1781.

The very interesting situation of Southern affairs with respect to our state at this crisis, and the multiplicity of your business which alone must forbid me to hope a very frequent communication from you, have induced me to send on the bearer Majr. McGill to give us from time to time notice of the movements of the two armies and other important occurrences that we may be able to adapt to them the measures to be taken by us. The zeal, discretion, and good sense which have recommended Majr. McGill to us for the execution of this office, will render him worthy of any countenance  and civilities you shall think proper to shew him. Give me leave to hope also that you will trust him with any communications which you may think not improper to be made to us, of which we shall endeavor to make the best use for the common good.
I have the honor to be with very great respect Sir Your most obedient & most humble servt.,

Th: Jefferson

